Citation Nr: 1119473	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from May 1976 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2006, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In March 2010, the Board again remanded the claim for further action.  The matter on appeal has been returned to the Board for further appellate consideration.

In April 2011, the Veteran submitted additional medical evidence directly to the Board.  As the benefit sought on appeal is being granted, as discussed below, this evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are mechanical low back pain, rated 40 percent disabling, and right leg radiculitis, rated 20 percent disabling; his combined rating is 50 percent.

2.  The competent evidence is at least evenly balanced on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate each aspect of the appeal have been accomplished.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran's service-connected disabilities are mechanical low back pain, rated 40 percent disabling, and right leg radiculitis, rated 20 percent disabling.  His combined rating is 50 percent.  As the Veteran's combined rating is less than 60 percent, a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) is not available, and only consideration of a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is appropriate.

A September 2001 evaluation by the Veteran's private physical therapist indicates that the Veteran reported having significant right-sided low back and right lower extremity pain since the previous Tuesday, after bending over to lift some cans and feeling a sharp pain in his low back.  He also reported a history of lumbar spinal stenosis and osteoarthritis.  It was noted by the physical therapist that the Veteran was employed as a youth counselor, but was currently unable to work, secondary to his back and right leg condition, as his job required periods of lifting and bending, which he was unable to do at that time.  

A November 2001 letter to the Veteran from his work supervisor indicates that the Veteran's doctor had stated that the Veteran could return to work for only four hours a day as a youth counselor, but that the employer had no part-time positions, and all shifts were eight hours.  It was noted in the letter that, in the event that the Veteran wished to return to full employment, he would need to provide a doctor's verification that he was able to return to full eight-hour shifts and perform the duties required, including lifting and other physical activities.  It was also noted that the Veteran's work as a counselor included monitoring teenagers, which required physical activity and the ability to intervene when necessary.  

A July 2003 physician's certificate of health, provided in response to an employment commission request, indicates the findings of a private physician that the Veteran was examined in June 2003, was found to have right leg radiculitis, and was advised by the examining physician to stay out of work until definitive treatment was provided.  It was noted that the Veteran was advised to take a leave of absence from work for health reasons, and that, during his current illness, the Veteran had been incapacitated and totally unable to work.  It was further noted that the Veteran was considered to be totally unable to work from June 2003 to an indefinite time, that the earliest date he would be able to work was in November 2003, and that he currently was not able to perform any work.

The report of a November 2003 VA examination indicates that the Veteran reported on and off episodes of severe, incapacitating low back pain, which occurred approximately once a year, and that he had lost three jobs as a result of these incapacitating episodes.  The diagnosis was chronic history of low back pain with symptoms consistent with spinal stenosis and radiculopathy, worse on the right side than on the left, with severely decreased range of motion on the lumbar spine due to pain, and findings on magnetic resonance imaging (MRI) consistent with these symptoms.

The report of an August 2006 VA examination indicates that, on physical examination of the Veteran, he could tolerate a very limited range of motion due to joint pain and pain in the lower back.  The Veteran reported that he had previously worked as a teacher in a school system and a substance abuse counselor in the correctional system, that he had an advanced degree in business, and that his back pain interfered with his ability to do his work.  The Veteran reported that, previously, he had fallen while working at a carpet cleaning company, and that his doctor at that time would not allow him to return to work.  He also reported that he had had an interview for a position as a substance abuse counselor for the juvenile system, but believed he never got the job because of his back problem.  He further reported that he started driving for the school system while he was in a vocational rehabilitation program in September 2004, but that he was on summer hiatus from this job and was waiting to see if his contract with the school system would be renewed.  He also stated that he had been told by his vocational rehabilitation counselor that he really could not work as long as his claim was pending.  

The Veteran was diagnosed as having degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity.  It was noted that these problems had significant effects on the Veteran's occupational activities through lack of stamina, and decreased strength and pain of the lower extremity.  It was also noted that the resulting work problem was increased absenteeism, and that the Veteran estimated that a total of three and a half months of work time lost over the past 12 months had been due to back pain.  It was further noted that the Veteran could not drive long distances due to his condition.  The VA examiner stated that a review of the Veteran's claims file revealed several documented instances in which the Veteran lost or was denied jobs based on his chronic back injury, and that this was consistent with the Veteran's reported history.  The examiner concluded that, therefore, based on the examination of the Veteran including his history and physical findings, it was less likely than not that the Veteran would be able to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background.  

A November 2006 letter from the Veteran's VA rehabilitation counselor indicates the counselor's opinion that the evidence of record indicates that the Veteran was not able to pursue employment services due to the severity of his medical conditions.  The counselor stated that, therefore, she did not feel that the Veteran was feasible for employment.  

In a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran stated that his service-connected back disability prevented him from securing or following any substantially gainful occupation.  He also stated that June 27, 2003, was the date his disability affected full-time employment, the date he last worked full-time, and the date he became too disabled to work.  He also stated that the most he ever earned in one year was as a counselor in 2002, and that he had worked 10 hours a week as a car driver for a public school system from September 2004 to June 2008.  He further stated that he presently earned $888.00 per month, that his total earned income for the past 12 months was $11,700, and that he had left his previous job because of his disability.  The Veteran also reported that, prior to the time he became too disabled to work, he received education in business management from a community college, which he attended from August 2003 to May 2005, that he received a Bachelor of Arts degree in ministry counseling from a theological seminary, which he attended from March 2002 to July 2006, and that he had not had any education or training since he became too disabled to work. 

In April 2009, pursuant to 38 C.F.R. § 4.16(b), the Ratings Operations Manager of the AMC submitted the Veteran's case to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Ratings Operations Manager included a memorandum summarizing the facts of the case, and indicating that the medical evidence suggested that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  
 
In June 2009, the Director, Compensation and Pension Service, returned the case to the AMC, along with a decision letter regarding extra-schedular consideration of the Veteran's claim for a TDIU.  The decision letter notes that the Veteran had been treated periodically for his service-connected back disability, and that he had visited the VA outpatient clinic mostly for his nonservice-connected hepatitis C with cirrhosis, colitis, severe gastritis and gastroesophageal reflux, gout, headaches, and arthritis of the cervical spine.  The decision letter also contains the opinion that, based on available medical records, entitlement to an extra-schedular TDIU is not warranted, as the Veteran has been unable to be gainfully employed mostly due to his nonservice-connected disabilities.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a TDIU on an extra-schedular basis must be granted. 

The competent evidence is at least evenly balanced on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  The only competent medical opinion of record that addresses this question is that of the August 2006 VA examiner, who opined that, due to his service-connected disabilities, it was less likely than not that the Veteran would be able to obtain or maintain any form of substantially gainful employment consistent with his education and occupational background.  

The Board finds the August 2006 VA examiner's opinion to be persuasive, as it was based on examination of the Veteran, including his reported history and physical findings, and a review of the claims file.  The VA examiner noted that the record contained several documented instances in which the Veteran lost or was denied jobs based on his chronic back injury, and that this was consistent with the Veteran's reported history.  In this regard, the Board notes that the Veteran's reported employment history, including his reports of employment problems due to his service-connected disabilities, are supported by the record, including the September 2001 private physical therapist's evaluation, the November 2001 letter from the Veteran's work supervisor, the July 2003 physician's certificate of health, and the November 2006 letter from the Veteran's VA rehabilitation counselor.  Moreover, significantly, there is no medical opinion or other such competent evidence of record that contradicts the opinion of the August 2006 VA examiner.

The Board acknowledges the June 2009 decision letter from the Director, Compensation and Pension Service, indicating the opinion that entitlement to an extra-schedular TDIU is not warranted, as the Veteran has been unable to be gainfully employed mostly due to his nonservice-connected disabilities.  However, even if the assessment that the Veteran has been unable to be gainfully employed mostly due to his nonservice-connected disabilities is correct, the question in this case is not whether the Veteran's nonservice-connected disabilities are more disabling than his service-connected disabilities.  Rather, the question is whether the Veteran's service-connected disabilities, alone, would render him unable to secure and follow a substantially gainful occupation.  See Van Hoose, 4 Vet. App. at 363.  In this regard, again, the only competent medical opinion of record is that the Veteran's service-connected back and right-leg radiculitis disabilities render him unemployable.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  Accordingly, a TDIU is warranted.


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


